                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    DOROTHY MITCHELL,           :                       Case No. 3:18-cv-228
                                :
         Plaintiff,             :                       District Judge Thomas M. Rose
                                :                       Magistrate Judge Sharon L. Ovington
    vs.                         :
    CALIFORNIA CASUALTY GENERAL :
    INSURANCE COMPANY OF        :
    OREGON,                     :
                                :
         Defendant.             :


                            REPORT AND RECOMMENDATIONS 1


          An insured homeowner—Plaintiff Dorothy Mitchell—brings this case against her

insurer Defendant California Casualty General Insurance Company of Oregon. She

alleges that California Casualty has improperly failed to fully pay for wind and water

damage to her home that is covered by the parties’ agreed-upon insurance policy. Her

Complaint advances four causes of action: (1) breach of contract, (2) bad faith, (3) unjust

enrichment, and (4) declaratory judgment.

          California Casualty presently seeks an Order dismissing Plaintiff’s unjust-

enrichment claim under Fed. R. Civ. P. 12(c).

          “Courts apply the same analysis to motions for judgment on the pleadings under

Rule 12(c) as they apply to motions to dismiss under Federal Rules of Civil Procedure

12(b)(6).” Ayer v. Cmty. Mercy Health Partners, No. 3:18-cv-00327, 2019 WL 1902520,


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
*2 (S.D. Ohio April 29, 2019) (Rose, D.J.) (citing Warrior Sports, Inc. v. Nat'l Collegiate

Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010)). All Plaintiff’s material and well-

pleaded factual allegations are accepted as true. Hindel v. Husted, 875 F.3d 344, 346 (6th

Cir. 2017). California Casualty’s Rule 12(c) Motion may be granted only if it is “‘clearly

entitled to judgment as a matter of law.’” Id. (quoting JPMorgan Chase Bank, N.A. v.

Winget, 510 F.3d 577, 581-82 (6th Cir. 2007) (other citation omitted)).

        California Casualty argues that dismissal of Plaintiff’s unjust-enrichment claim is

warranted because unequivocal Ohio law bars her from bringing a breach-of-contract

claim under her homeowner’s policy together with her claim of unjust enrichment.

        Plaintiff contends that although she brings a breach-of-contract claim, Ohio law

does not foreclose her from pursuing her unjust-enrichment claim as an alternative theory

of recovery in light of her allegations of bad faith. 2

        “An action for unjust enrichment will lie where a party retains money or a benefit

that in equity or justice belongs to another.” Eyerman v. Mary Kay Cosmetics, Inc., 967

F.2d 213, 222 (6th Cir. 1992) (citing Hummel v. Hummel, 133 Ohio St. 520, 14 N.E.2d

923, 926-27 (1938)). But, “[u]nder Ohio law, a plaintiff may not recover under the

theory of unjust enrichment when an express contract covers the same subject.” Bihn v.

Fifth Third Mortg. Co., 980 F.Supp.2d 892, 904 (S.D. Ohio 2013) (Rose, DJ) (citing

Wuliger v. Mfrs. Life Ins. Co. (USA), 567 F.3d 787, 799 (6th Cir. 2009)).


2
  The parties are correct to apply Ohio substantive law to their present disagreement. “Under the long-
standing Erie doctrine, in actions brought in federal court invoking diversity jurisdiction, a court must
apply the same substantive law as would have been applied if the action had been brought in a state court
of the jurisdiction where the federal court is located.” Corrigan v. U.S. Steel Corp., 478 F.3d 718, 723
(6th Cir. 2007) (citations omitted).
                                                    2
       California Casualty emphasizes, “There is no dispute that [Plaintiff’s]

Homeowner’s Policy with [California Casualty] was in existence at all times relevant

herein.” (Doc. #12, PageID #212). This tracks with Plaintiff’s allegations on the face of

her Complaint in which she identifies the specific insurance policy issued by California

Casualty to Plaintiff concerning her single-family home on Derby Road in Dayton,

Montgomery County, Ohio. (Doc. #3, ¶s 1, 5). Further, Plaintiff’s unjust-enrichment

theory centers upon the benefit she conferred upon California Casualty “by paying her

policy premiums for the Derby Property covered by the [California Casualty] policy.” Id.

¶59. Plaintiff’s unjust-enrichment theory continues:

       60.    [California Casualty] has retained the benefit which Plaintiff has
              conferred upon it by virtue of refusing to fully pay or underpaying the
              windstorm loss which occurred on or after June 22, 2016 and which
              was covered by [California Casualty] policy.

       61.    Under the circumstances, it would be unjust and inequitable for
              [California Casualty] to retain any value of such benefit without
              paying for it.

Id. These allegations are—in substance—a repeat of the basis for Plaintiff’s breach-of-

contract claim. See id. at ¶s 38-44. Because Plaintiff’s unjust-enrichment claims covers

the same ground as her breach-of-contract claim, and because California Casualty does

not dispute the existence of the parties’ insurance contract, Ohio’s general rule applies

and forecloses Plaintiff from proceeding with a claim for unjust enrichment. See Bihn,

980 F.Supp.2d at 904; see also Delahunt v. Cytodyne Technologies, 241 F.Supp.2d 827,

841 (S.D. Ohio 2003) (Watson, D.J.) (“The equitable claim of unjust enrichment fails

when a legal remedy is available.”); Randolph v. New England Mut. Life Ins. Co., 526


                                             3
F.2d 1383, 1387 (6th Cir. 1975) (“The contract theory then being just as ‘adequate’ as the

unjust enrichment, or quasi-contract, theories, founded in equitable principles…, the

unjust enrichment, or quasi-contract, theories are unavailable ….” (citations omitted));

Wolfer Ent., Inc. v. Overbrook Dev. Corp., 132 Ohio App.3d 353, 357 (1999) (“A party

seeking a remedy under a contract cannot also seek equitable relief under a theory of

unjust enrichment or quantum meruit, because the terms of the agreement define the

parties' relationship in the absence of fraud, bad faith or illegality.”).

       Hold on, Plaintiff says, Ohio law in this area is not unequivocal. She maintains

that Ohio law recognizes a bad-faith exception to the general rule. She finds this

exception in Ullmann v. May, 147 Ohio St. 468, syllabus ¶4 (1947), which states, “‘In the

absence of fraud or bad faith, a person is not entitled to compensation on the ground of

unjust enrichment if he received from the other that which it was agreed between them

the other should give in return.’” (Doc. #15, PageID #225 (emphasis omitted) (quoting

Morton Bldgs., Inc. v. Correct Custom Drywall, Inc., 2007─Ohio─2788, ¶ 32, 2007 WL

1641155, at *6 (Ohio App. 2007); Pacific Space Design Corp. v. PNC Equipment

Finance, LLC, No. 1:13cv00460, 2014 WL 6603288, at *6 (S.D. Ohio 2014)).

       The premise of Plaintiff’s argument is correct—Ohio law contains a bad-faith

exception: “[A]bsent fraud, illegality, or bad faith, a plaintiff may not recover if the

defendant retains the disputed money or benefit under the terms of an agreement between

the parties.” Eyerman, 967 F.2d at 222 (citing Aultman Hosp. Ass'n v. Community Mut.

Ins. Co., 46 Ohio St.3d 51 (1989); Ullmann, 147 Ohio St. 468, 72 N.E.2d at 67). But this

exception pertains to bad faith (or fraud or illegality) “in the making of the agreement

                                                4
….” Id. Or, in other words, a bad-faith challenge to the existence of a valid contract may

permit a plaintiff to plead breach of contract and unjust enrichment in the alternative. See

Eyerman, 967 F.2d at 222; see also Bihn, 980 F.Supp.2d at 904 (“Said another way,

‘unjust enrichment claims may be pled in the alternative to a breach of contract claim

when the existence of a contract is in dispute.” (quoting, in part, Carlquist v. Wells Fargo

Bank, N.A., No. 1:12 CV 0203, 2012 WL 3815646 at *6 (N.D. Ohio Sept. 4, 2012)).

       Plaintiff insists, “While the scope of the ‘bad faith’ exception described in Ohio

caselaw is not specifically defined, it would certainly include the specific insurance bad

faith allegations present in [her] Complaint, the sufficiency of which have not been

challenged by [California Casualty].” (Doc. #15, PageID #225 (citations omitted)). Still,

Plaintiff does not allege that the insurance contract between the parties is void because of

California Casualty’s bad faith. Her bad-faith claim instead concerns California

Casualty’s alleged misdeeds in delaying and denying insurance coverage without a lawful

basis and “with respect to the investigation, evaluation and handling of the claims

submitted by Plaintiff ….” Id. at 57. Because these allegations of bad faith do not go to

the formation or validity of the insurance policy that existed between the parties,

Plaintiff’s unjust-enrichment claim fails as a matter of law. See Kendell v. Phoenix Home

Health Care Servs. Ltd., No. 2:15-cv-3009, 2016 WL 5871506, *2 (S.D. Ohio Oct. 7,

2016) (Deavers, M.J.) (Ohio law “permits that where there is a dispute as to the existence

or enforceability of a contract, a party may plead … unjust enrichment in the alternative”

to a breach of contract claim); Eberhard v. Chi. Title Ins. Co., No. 1:11-cv-834, 2012 WL

13029534, at *16 (N.D. Ohio March 31, 2012) (“The bad faith must be in inducing the

                                             5
party to enter into the contract or terminating the contract.” (citation omitted).

       Accordingly, California Casualty’s Motion for Judgment on the Pleadings as to

Plaintiff’s unjust-enrichment claim is meritorious.

                    IT IS THEREFORE RECOMMENDED THAT:

       1.     Defendant California Casualty General Insurance Company of Oregon’s
              Motion for Judgment on the Pleadings as to Plaintiff’s Third Cause of
              Action—Unjust Enrichment (Doc. #14) be GRANTED; and

       2.     Plaintiff’s third cause of action—unjust enrichment—be dismissed.


December 17, 2019                                 s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              6
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             7
